               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION


THOMAS QUINN and THERESA        )
QUINN, individually and on      )
behalf of a class of            )
similarly situated persons,     )
                                )
           Plaintiffs,          )
                                )
     v.                         )          No. 16-cv-2021
                                )
SPECIALIZED LOAN SERVICING,     )
LLC,                            )
                                )
           Defendant.           )


                  Memorandum Opinion and Order

     In this action, plaintiffs Thomas and Theresa Quinn allege

that defendant Specialized Loan Servicing, LLC (“SLS”), a home

loan servicer, violated the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692 et seq., when the company’s agents

left allegedly misleading door hangers at their home and at the

homes of similarly situated consumers in Illinois, Wisconsin, and

Indiana. Before me is plaintiffs’ motion to certify two separate

classes. The first class (“Class A”) plaintiffs seek to represent

pertains to the alleged violations of 15 U.S.C. § 1692c(a)(2)

raised in Count I of their complaint. According to plaintiffs,

Class A would consist of:

     (1) all consumers in Illinois, Indiana, and Wisconsin;
     (2) whose home loans SLS began servicing after the loans
     were in default;
     (3) where SLS had written notice that the consumer was
     represented by an attorney;
     (4) where SLS sent an “Independent Field Inspector” to
     the consumer’s home who left a door hanger containing a
     slip of paper requesting that the consumer call a number
     owned by SLS; and
     (5) where at least one such “Independent Field
     Inspector” visit occurred on or after a date one year
     prior to the filing of this action [on February 8, 2016].

The second class (“Class B”) plaintiffs seek to represent relates

to the violations of 15 U.S.C. § 1692e(10) and (11) alleged in

Count II of the complaint. According to plaintiffs, this class

would consist of:

     (1) all consumers in Illinois, Indiana, and Wisconsin;
     (2) whose [home] loans SLS began servicing after the
     loans were in default;
     (3) where SLS caused an “Independent Field Inspector” to
     visit the consumer’s home and leave a door hanger with
     the same or substantially the same notice as the notice
     attached hereto as Exhibit A; and
     (4) where at least one such visit occurred on or after
     a date one year prior to the filing of this action [on
     February 8, 2016].

The notice attached to plaintiffs’ motion as Exhibit A reads: “At

the request of Specialized Loan Service, an Independent field

Inspector called on you today. Please contact Specialized Loan

Servicing at 1-800-306-6062. Thank you.” For the reasons that

follow, I grant plaintiffs’ motion with respect to both classes.

     To be entitled to class certification, a plaintiff must

demonstrate by a preponderance of the evidence that all applicable

criteria outlined in Federal Rule of Civil Procedure 23 are met.

Beaton v. SpeedyPC Software, 907 F.3d 1018, 1025 (7th Cir. 2018);


                                2
Chicago Teachers Union, Local No. 1 v. Bd. of Educ. of Chicago,

797 F.3d 426, 433 (7th Cir. 2015). Rule 23(a) sets forth four

threshold requirements that every proposed class must satisfy:

     (1)    the class is so numerous that joinder of all
            members is impracticable (numerosity);
     (2)    there are questions of law or fact common to the
            class (commonality);
     (3)    the claims or defenses of the representative
            parties are typical of the claims or defenses of
            the class (typicality); and
     (4)    the   representative  parties   will   fairly and
            adequately protect the interests of the class
            (adequacy of representation).

Chicago Teachers Union, 797 F.3d at 433 (quoting Fed. R. Civ. P.

23(a)). In addition to meeting Rule 23(a)’s prerequisites, a

proposed class must also satisfy the requirements of at least one

of the categories of class actions set forth in Rule 23(b). Rule

23(b)(3),    which   plaintiffs   invoke   here,1   permits   class

certification where “questions of law or fact common to class

members predominate over any questions affecting only individual

members, and [where] a class action is superior to other available

methods for fairly and efficiently adjudicating the controversy.”




1Plaintiffs also move for certification under Rule 23(b)(2), which
concerns conduct that is generally applicable to a class such that
“final injunctive relief or corresponding declaratory relief is
appropriate respecting the class as a whole,” based on their
request for declaratory relief in Counts I and II. Because
plaintiffs primarily seek monetary rather than equitable relief,
however, 23(b)(2) certification is not appropriate. Burke v. Local
710 Pension Fund, No. 98C3723, 2000 WL 336518, at *5 (N.D. Ill.
Mar. 28, 2000).

                                  3
Rule 23 gives district courts “broad discretion” in determining

whether the requirements for certification are met. Riffey v.

Rauner, 910 F.3d 314, 318 (7th Cir. 2018) (quoting Arreola v.

Godinez, 546 F.3d 788, 794 (7th Cir. 2008)).

     There is no dispute that plaintiffs meet two of Rule 23(a)’s

four threshold criteria. Drawing from SLS’s preliminary discovery

responses, plaintiffs estimate that their proposed Class A would

consist of at least 248 putative members and that Class B, as

proposed, would consist of approximately 2,418 members. While

these figures may not be exact, they are substantial. Indeed, these

estimates are large enough that the impracticality of individually

joining each class member to this suit is obvious, even if the

classes   turn   out   to   be   smaller   than    expected   after   further

discovery. See Mulvania v. Sheriff of Rock Island Cty., 850 F.3d

849, 859 (7th Cir. 2017) (“While there is no magic number that

applies to every case, a forty–member class is often regarded as

sufficient to meet the numerosity requirement.”); Barragan v.

Evanger’s Dog & Cat Food Co., 259 F.R.D. 330, 333 (N.D. Ill. 2009)

(“In order to show numerosity, a plaintiff does not need to

demonstrate   the   exact   number   of    class   members    as   long   as   a

conclusion is apparent from good-faith estimates.”). Plaintiffs

easily meet the numerosity requirement, and SLS does not claim

otherwise.



                                      4
     With respect to the adequate representation prong, there also

is no dispute. Rule 23 requires federal courts to conduct the

adequacy inquiry to protect against “conflicts of interest between

named parties and the class they seek to represent.”                           Amchem

Products,    Inc.   v.    Windsor,   521     U.S.   591,    625    (1997).     Class

representation      is   deemed   fair     and   adequate    “where      the   named

representative (1) has retained competent counsel, (2) has a

sufficient interest in the outcome of the case to ensure vigorous

advocacy, and (3) does not have interests antagonistic to those of

the class.” Saltzman v. Pella Corp., 257 F.R.D. 471, 480 (N.D.

Ill. 2009), aff'd, 606 F.3d 391 (7th Cir. 2010). Plaintiffs have

retained experienced counsel and have demonstrated their interest

in the outcome of this suit. SLS has neither challenged the

adequacy of class counsel nor identified any conflicts that would

prevent adequate representation. I therefore find this requirement

satisfied.

     The parties do lock horns over the commonality requirement,

but this dispute is easily resolved in plaintiffs’ favor. To

demonstrate commonality, plaintiffs need only show that there are

“one or more common questions of law or fact that are capable of

class-wide resolution and are central to the [] validity” of their

claims. Beaton, 907 F.3d at 1026; see also Wal-Mart Stores, Inc.

v. Dukes, 564 U.S. 338, 359 (2011) (“[F]or purposes of Rule

23(a)(2)    even    a    single   common     question   will      do.”   (internal

                                         5
quotation marks and alterations omitted)). “Where the same conduct

or practice by the same defendant gives rise to the same kind of

claims from all class members, there is a common question.”

Suchanek v. Sturm Foods, Inc., 764 F.3d 750, 756 (7th Cir. 2014).

       In the present case, the claims at the center of the two

proposed classes “all derive from a single course of conduct”—

namely SLS’s practice of delivering (through an agent) door hangers

to the properties of debtors in default, prompting the debtors to

contact SLS. Id.; see also Keele v. Wexler, 149 F.3d 589, 594 (7th

Cir.    1998)    (commonality    requirement       met   where   “defendants   []

engaged in standardized conduct towards members of the proposed

class    by   mailing    to   them    allegedly    illegal   form    letters    or

documents”). From this single course of conduct, several common

questions       emerge   including,    but   not    necessarily     limited    to,

whether the door hangers constituted debt communications, whether

the door hangers should have identified that they were from a debt

collector, whether the door hangers were misleading, and whether

it was lawful to deliver the door hangers to consumers represented

by counsel. The claims of the putative class members in proposed

Class A and Class B “will rise or fall on the resolution of th[ose]

question[s].” Suchanek, 764 F.3d at 757. Because each class count

turns on the legality of SLS’s standard door hanger, a class-wide

proceeding is likely to “generate common answers apt to drive the

resolution of the litigation.” Dukes, 564 U.S. at 350 (emphasis

                                         6
omitted) (quoting Nagareda, Class Certification in the Age of

Aggregate Proof, 84 N.Y.U. L. Rev. 97, 132 (2009)).

     The other Rule 23(a) requirement which SLS challenges is

typicality.   Similar   to   the   commonality   inquiry,   Rule   23(a)’s

typicality analysis seeks to ensure that named plaintiffs’ claims

“have the same essential characteristics as the claims of the

class” they seek to represent. Oshana v. Coca-Cola Co., 472 F.3d

506, 514 (7th Cir. 2006) (quoting Retired Chi. Police Ass'n v.

City of Chi., 7 F.3d 584, 597 (7th Cir. 1993)). A claim is

sufficiently typical if it “arises from the same event or practice

or course of conduct that gives rise to the claims of other class

members” and if it is “based on the same legal theory.” Id.

(quoting Rosario v. Livaditis, 963 F.2d 1013, 1018 (7th Cir.

1992)). Individuals with “idiosyncratic or possibly unique” claims

are not appropriate class representatives. Suchanek, 764 F.3d at

758. This does not mean, however, that there can be no factual

differences between the named plaintiffs’ claims and the claims of

other class members. De La Fuente v. Stokely-Van Camp, Inc., 713

F.2d 225, 232 (7th Cir. 1983).

     Here, plaintiffs received door hangers from SLS that they

contend violated the FDCPA in several ways, and they seek to

represent others who received the same door hangers and encountered

the same alleged violations. Despite these essential similarities,

SLS argues that plaintiffs’ claims are not typical of the classes

                                     7
they seek to represent because the door hangers that plaintiffs

received were not initial communications from SLS and because one

of the plaintiffs, Thomas Quinn, unlike some potential class

members, called the phone number provided on the door hangers.

These    factual    distinctions     do       not   render    plaintiffs’    claims

atypical. That plaintiffs’ door hangers came after their first

communication from SLS does not change that their claims arise

from the same course of conduct by SLS and under the same theories

of liability. See, e.g., 15 U.S.C. § 1692e(11) (regulating both

initial and subsequent communications). Similarly, because FDCPA

liability is based on whether an unsophisticated consumer would be

misled, rather than whether class members were actually misled,

Ruth v. Triumph Partnerships, 577 F.3d 790, 800 (7th Cir. 2009),

the fact that some class members may not have called the phone

number on the door hanger, as Thomas Quinn did, does not defeat

typicality. Plaintiffs satisfy the typicality requirement.

        The   primary   dispute    between      the   parties    is     whether    the

requirements of Rule 23(b)(3) are met. To determine whether Rule

23(b)(3)      certification   is   appropriate,        a     district    court    must

conduct two inquiries. First, the court must assess whether the

common questions existing between the class members predominate

over individual questions. Second, the court must consider whether

class treatment of the controversy is superior, in terms of

fairness and efficiency, to other methods of adjudication.

                                          8
      The predominance inquiry “tests whether proposed classes are

sufficiently cohesive to warrant adjudication by representation.”

Amchem, 521 U.S. at 623. “Predominance is a qualitative rather

than a quantitative concept.” Parko v. Shell Oil Co., 739 F.3d

1083, 1085 (7th Cir. 2014). It is not a question of “counting

noses” to determine “whether there are more common issues or more

individual issues.” Id. Rather, predominance is a question of

“relative importance.” Id. “[A] common question predominates over

individual claims if ‘a failure of proof on the [common question]

would end the case’ and the whole class ‘will prevail or fail in

unison.’” Bell v. PNC Bank, Nat. Ass'n, 800 F.3d 360, 378 (7th

Cir. 2015) (quoting Amgen Inc. v. Connecticut Ret. Plans & Tr.

Funds, 568 U.S. 455, 460 (2013)).

      That is the case here. If plaintiffs fail to show that the

door hangers are debt collection communications, for instance,

that shortcoming would end their class action claims. Likewise, if

plaintiffs cannot show that the door hangers would mislead an

unsophisticated consumer, Class B’s claims will fail in unison.

The same goes for members of Class A if plaintiffs are unable to

show that SLS sent the notices to debtors it knew to be represented

by   counsel.   Because   these   common   questions   are   critical   to

determining SLS’s liability and the outcome of this litigation,

the predominance requirement is met. See id. at 378-79.



                                    9
     SLS   disagrees   and   warns        that   various   individual   fact

questions—whether class members’ loans were consumer loans and

were in default, whether class members were represented by counsel,

whether class members received an initial communication before the

door hanger at issue, whether inspections occurred, and whether

plaintiffs experienced actual damages—will predominate over the

common questions. None of these arguments are persuasive. SLS’s

default and loan status concerns are addressed by plaintiffs’

proposed class definitions, which specify that class members must

have “home loans” that “SLS began servicing after the loans were

in default.” This is information that SLS’s Rule 30(b)(6) deponent

admitted the company receives when it acquires an account from a

prior servicer. Ward Dep. at 85-88. There will be no need for the

court to pore over thousands of individual loan documents to assess

the relationship between SLS and the members of the proposed

classes. See Schlosser v. Fairbanks Capital Corp., 323 F.3d 534,

538 (7th Cir. 2003) (a party is a debt collector under the FDCPA

if it treats a debt as being in default when acquired, even if it

is mistaken about the actual status of the debt).

     SLS’s argument that determining which class members were

represented by counsel will predominate over common questions also

rings hollow. The definition for Class A limits class members to

those who SLS knew to be represented by counsel because it had

written notice. It is true that some class members may have waived

                                     10
their rights to 15 U.S.C. § 1692c(a)(2) protection or may no longer

have been represented by counsel at the time they received door

hangers. These individual questions should be easily resolved from

SLS’s records. Regardless, they are not likely to predominate over

the questions common to the class.

      SLS’s   other   arguments   against      predominance     merit   little

discussion. Whether class members received doors hangers as a first

or   subsequent   communication    is    not    critical   to    determining

liability under 15 U.S.C. § 1692e(10) and (11), so this is not an

issue that will predominate over the common questions, nor is it

a concern that is appropriately addressed at this stage. See Bell,

800 F.3d at 376 (“[A] court may not resolve merits questions at

the class certification stage.”); Parko, 739 F.3d at 1085 (“How

many (if any) of the class members have a valid claim is the issue

to be determined after the class is certified.”). Whether and when

inspections occurred is similarly nonessential to determining

SLS’s liability. What matters is whether potential class members

received the door hangers during the class period, and whether the

door hangers violated the FDCPA. Finally, SLS’s individualized

damages argument fails. Assessing the degree to which individual

class members were harmed by SLS’s conduct is a remedy concern. It

is not a reason for denying certification on the issue of SLS’s

liability. See Mulvania, 850 F.3d at 859 (district court erred

“when it ruled that class certification was precluded based on the

                                    11
need for damages to be assessed individually” because the court

could have bifurcated the case into a liability phase and a damages

phase); Carnegie v. Household Int'l, Inc., 376 F.3d 656, 661 (7th

Cir. 2004) (“Often...there is a big difference from the standpoint

of manageability between the liability and remedy phases of a class

action.”).

      The    final    hurdle     for   plaintiffs    is     Rule    23(b)(3)’s

superiority requirement. The superiority inquiry requires courts

to assess the fairness and efficiency of class adjudication “with

an   eye    toward   ‘other    available    methods.’”    Mullins   v.   Direct

Digital, LLC, 795 F.3d 654, 664 (7th Cir. 2015) (quoting Fed. R.

Civ. P. 23(b)(3)). Class actions are “superior where potential

damages may be too insignificant to provide class members with

incentive to pursue [their] claim[s] individually.” Quiroz v.

Revenue Prod. Mgmt., Inc., 252 F.R.D. 438, 444 (N.D. Ill. 2008)

(internal quotation marks and citation omitted); see also Mace v.

Van Ru Credit Corp., 109 F.3d 338, 344 (7th Cir. 1997) (“The goal

at the very core of the class action mechanism is to overcome the

problem that small recoveries do not provide the incentive for any

individual to bring a solo action prosecuting his or her rights.”).

Class actions are also desirable where collective treatment “would

achieve economies of time, effort, and expense, and promote ...

uniformity of decision as to persons similarly situated.” Amchem,



                                       12
521   U.S.     at   615   (quoting    Fed.     R.   Civ.   P.   23(b)(3)     advisory

committee’s note).

        Here, plaintiffs’ proposed classes potentially include more

than 2,500 consumers with small value claims resulting from the

same conduct. Rather than separately adjudicating hundreds of very

similar individual cases, the most efficient method for resolving

these claims is a class action. Class treatment will also ensure

that lack of incentive or time and resource concerns do not

dissuade or prevent similarly situated consumers from pursuing

their claims. SLS argues that class treatment would not be fair to

class members because the FDCPA’s statutory damage cap could limit

their recovery. “The FDCPA, however, explicitly contemplates class

actions       for   statutory     damages,     ‘without    regard   to   a   minimum

individual recovery.’” Gammon v. GC Servs. Ltd. P'ship, 162 F.R.D.

313, 321 (N.D. Ill. 1995) (quoting 15 U.S.C. § 1692k(a)(2)(B)).

SLS’s    speculation       that    some   class      members    might    prefer    to

individually litigate their claims is not a ground for denying

class certification, especially where, as here, class members

would be able to opt out under Rule 23(c)(2)(B)(v). A class action

is clearly the superior method for adjudicating these claims.

        For   the   foregoing     reasons,     plaintiffs’      motion   for    class

certification is granted. Class A and Class B may proceed under

the definitions outlined above.



                                          13
                       ENTER ORDER:



                       ________________________
                       Elaine E. Bucklo
                       United States District Judge
Dated: March 8, 2019




                       14
